      Case 3:18-cr-00203-EMC Document 324 Filed 09/25/19 Page 1 of 2


 1    KEKER, VAN NEST & PETERS LLP
      ELLIOT R. PETERS - # 158708
 2    epeters@keker.com
      CHRISTOPHER C. KEARNEY - # 154101
 3    ckearney@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                       Case No. 3:18-cr-00203-EMC

14                     Plaintiff,                     [PROPOSED] ORDER GRANTING
                                                      DEFENDANT CHRISTOPHER
15             v.                                     LISCHEWSKI’S ADMINISTRATIVE
                                                      MOTION TO FILE UNDER SEAL
16    CHRISTOPHER LISCHEWSKI,                         PORTIONS OF HIS REPLY
                                                      REGARDING “FAD-FREE” FISHING
17                     Defendant.
                                                      Date:      October 1, 2019
18                                                    Time:      9:30 a.m.
                                                      Dept.      Courtroom 5 – 17th Floor
19                                                    Judge:     Hon. Edward M. Chen
20                                                    Date Filed: May 16, 2018

21                                                    Trial Date: November 4, 2019

22

23

24

25

26

27

28

                    [PROPOSED] ORDER GRANTING DEFENDANT CHRISTOPHER LISCHEWSKI’S
                    ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF HIS REPLY
                                        Case No. 3:18-cr-00203-EMC
     1346036
      Case 3:18-cr-00203-EMC Document 324 Filed 09/25/19 Page 2 of 2


 1             Defendant Christopher Lischewski’s Administrative Motion to File Under Seal Portions

 2   of His Reply Regarding “FAD-Free” Fishing came on for hearing on October 1, 2019, before the

 3   Honorable Edward M. Chen, Judge of the District Court. After considering the papers submitted

 4   by counsel, the applicable law, the relevant pleadings and papers on file in this action, and the

 5   arguments of counsel, and good cause appearing therefor, the Court hereby GRANTS defendant

 6   Christopher Lischewski’s Administrative Motion to File Under Seal.

 7             Specifically, the Court hereby orders that the following portions of Defendant’s Reply in

 8   Support of his Motion to Exclude Evidence and Argument Relating to “FAD-Free” Fishing, shall

 9   be filed under seal pursuant to Local Rule of Criminal Procedure 56-1(c):

10
               Document                                     Portions to be filed under seal
11

12
               Defendant’s Reply in Support of his          The following page/line numbers:
13             Motion to Exclude Evidence and               1:10-12
               Argument Relating to “FAD-Free”
14             Fishing                                      1:25-2:2
                                                            2:5-6
15
                                                            2:8-11
16
                                                            2:14-17
17

18             IT IS SO ORDERED.

19

20               September 25
      Dated: ____________________, 2019

21

22                                                     Hon. Edward M. Chen
23                                                     United States District Judge

24

25

26

27

28
                                                        1
                   [PROPOSED] ORDER GRANTING DEFENDANT CHRISTOPHER LISCHEWSKI’S
                   ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF HIS REPLY
                                       Case No. 3:18-cr-00203-EMC
     1346036
